IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE
 THE STATE OF WASHINGTON                          No. 77463-8-I

                                Respondent,

                  V.                              UNPUBLISHED OPINION

 MATTHEW L. CHRISTENSON,

                               Appellant.         FILED: August 12, 2019

       SCHINDLER,   J.   —   Matthew L. Christenson seeks reversal of the jury convictions

for domestic violence homicide by abuse, domestic violence second degree felony

murder, two counts of domestic violence second degree assault, second degree

assault, unlawful imprisonment, and felony harassment. Christenson claims the court

erred in denying his motion to substitute appointed counsel and his request to continue

trial to allow him to retain private counsel. Christenson also challenges denial of his

request to appoint an expert to evaluate his mental competency. Because the court did

not abuse its discretion by denying the requests, we affirm.

                                              FACTS

      On January 2, 2015, the State charged Matthew L. Christenson with domestic

violence assault in the second degree and domestic violence unlawful imprisonment of
 No. 77463-8-1/2

 14-year-old J.C. between January 1 and May 10, 2014. The court appointed SCRAP1

 public defenders to represent Christenson.2

            On March 26, 2015, the State filed an amended information to add charges

 against Christenson of domestic violence homicide by abuse of OS. on or about April

 12, 2014; domestic violence murder in the second degree of O.S. on or about April 12,

 2014; domestic violence assault in the second degree of OS. between January 1 and

 April 12, 2014; and felony harassment of J.C. between January 1 and May 10, 2014.

 The State alleged several aggravating factors, including deliberate cruelty, the victims

were particularly vulnerable or incapable of resistance, Christenson used his position of

trust to commit the crimes, and an ongoing pattern of abuse.

            Christenson did “not trust” the SCRAP attorneys. Christenson told them he

wanted a new attorney. On July 14, 2015, Christenson filed a pro se motion to

discharge the SCRAP attorneys and obtain new appointed counsel. Christenson

asserted the attorneys did not properly investigate his case or file motions that they

discussed and manipulated him into authorizing multiple trial continuances. At the July

14 hearing, Christenson told the court, “I don’t trust [the attorney]. I’m not going to take

my time to talk to him about my case that has my freedom at stake.” The court denied

Christenson’s motion. However, on July 23, SCRAP withdrew as appointed counsel

because of a conflict under Rule of Professional Conduct (RPC) 1 7~3




        1   Society of Counsel Representing Accused Persons.
          2 One SCRAP attorney was already representing Christenson on an unrelated charge.

          ~ SCRAP represented a witness the State would be calling to testify against Christenson. RPC
1.7(a) states a lawyer shall not represent a client if the representation involves a concurrent conflict of
interest.”


                                                      2
No. 77463-8-1/3

       On July 29, the court appointed attorney Nicholas Marchi to represent

Christenson. Marchi spent the next 18 months interviewing dozens of witnesses,

diligently pursuing discovery, and preparing Christenson’s case for trial.

       On January 9, 2017, Christenson filed a pro se “Motion To Retain New Trial

Lawyer” asking the court to appoint new counsel. The court found Christenson’s factual

basis inadequate and declined to consider the motion. Marchi continued interviewing

witnesses and preparing Christenson’s case for trial.

       Approximately a month before the scheduled trial date, on April 24, Christenson

filed another pro se motion to discharge Marchi and appoint new counsel. Christenson

asserted Marchi had not discussed discovery with him, failed to investigate witnesses

and pursue exculpatory electronic evidence, and failed to file motions they discussed.

Christenson asserted he could not work with Marchi “at building my defense.”

       At the April 26 hearing on Christenson’s motion, Marchi cited a conflict under the

RPC and moved to withdraw. The State opposed the motion. The State noted Marchi

had diligently prepared “a complex murder case that has more than 2500 pages of

discovery” and completed dozens of witness interviews with only a few interviews

remaining before the May 25 trial date. The court agreed to consider the ethical

concerns Marchi cited in camera.

      At the hearing on May 1, the court found there was a “fundamental

disagreement” between Christenson and Marchi regarding “trial strategy and trial tactics

and what witnesses should be interviewed.” But the court denied Christenson’s motion

to discharge Marchi for the following reasons:

            This case has had one lawyer discharged already. The case has
      been around for quite some time. Mr. Marchi has done a significant


                                            3
 No. 77463-8-1/4

         amount of work in this case. It would require a significant amount of time
         and a significant amount of work for another lawyer, which wouldn’t be
         necessarily dispositive for me in terms of changing lawyers if I thought it
         was going to make a difference in the long term to appoint another lawyer.
                In this case, given Mr. Christenson’s disagreements with [the
         SCRAP attorneys]      — and given the types of issues that Mr. Christenson
         has with Mr. Marchi    — I am not convinced that if I were to appoint another
         lawyer that it would end up any differently down the road when that lawyer
         disagrees with the trial tactics and trial strategies that Mr. Christenson
         might have in this case.

         On May 3, Christenson told Marchi that he wanted to proceed pro se. At a

 hearing on his motion on May 9, Christenson said he wanted to “proceed pro se so I

can go over the case the way I feel like I should need to. I understand the case as I’ve

been proceeding with it.” The court provided Christenson with a written waiver of

counsel to review4 and reset the hearing to complete the colloquy.

        On May 15, the court engaged in a colloquy with Christenson on his request to

proceed pro se. The court determined Christenson made the decision to proceed pro

se knowingly, intelligently, and voluntarily. Christenson informed the court that he would

need a continuance of the May 25 trial date of “at least sixty days to review the case”

and prepare. On May 18, the court granted Christenson’s motion to proceed pro se.

The State requested the court appoint Marchi as standby counsel. Christenson did not

object. The court appointed Marchi as standby counsel and continued the trial date to

June 12, 2017. Over Christenson’s objection, the court ruled Ty Jenkins would continue

as the defense investigator.

        On May 30, citing strategic disagreements and a lack of trust, Christenson asked

the court to remove Jenkins and assign another investigator. Christenson said, “I refuse



         “The waiver of counsel included the maximum penalty for each offense the State charged as well
as the rights Christenson would forego without the assistance of counsel.


                                                  4
 No. 77463-8-1/5

 to work with [Jenkins]” and have ‘a different strategy to this case.” The court denied the

 request.

         On June 6, the State filed a second amended information to add another count of

domestic violence assault in the second degree of O.S. between January 1 and April

 12, 2014 and the aggravating factors of deliberate cruelty, an ongoing pattern of abuse,

0.0. is a vulnerable victim, and Christenson used his position of trust to commit the

crime.

         At a hearing on June 6, when asked to provide the nature of his defense to the

State, Christenson was unable to articulate a defense. Christenson requested another

continuance of 60 days to prepare his defense. The court denied Christenson’s

request, noting Christenson was experiencing “the difficulty in general of preparing for

trial” that was “not a basis to continue the trial date.”

         On the first day of trial on June 15, Marchi moved to withdraw as standby

counsel. The State opposed the motion. Marchi argued Christenson does not have a

right to standby counsel, Christenson was complying with court rules, and counsel had

other cases going to trial. Marchi noted Christenson “seems to have a working

knowledge of what he needs to do,” his pro se motions “seem to comply with the court

rules,” and Jenkins was available to “assist with serving subpoenas and preparing to get

the subpoenas served, getting witnesses to the courtroom, [and] interviewing witnesses

on behalf of the defendant.”

         Christenson did not object to Marchi withdrawing as standby counsel. The court

granted Marchi’s motion to withdraw as standby counsel.




                                               5
 No. 77463-8-116

       Christenson moved to withdraw his motion to proceed pro Se. Christenson

stated he was “in the middle of working on retaining” private attorney Carlos Gonzalez

to review the State’s final plea offer. According to Christenson, Gonzalez did not

appear in court because he had another matter in Snohomish County. The court ruled:

       If there is an attorney you want to retain, that attorney needs to come  —


       as a threshold matter  —   into court and say, “I’m here. I’m ready to go. I
       want to be appointed.” Then we can hear what that attorney has to say at
       that point. To date, that hasn’t happened.

       Christenson explained that he wanted counsel for trial because “[tjhere is no way

that I can go forward not knowing what I’m doing” but rejected reappointing Marchi as

counsel. The court denied Christenson’s motion to appoint any attorney other than

Marchi. Afterward, the court began hearing motions in limine.

       On June 19, Christenson renewed his request for appointment of counsel, but

not Marchi. After describing a detailed history of Christenson’s dissatisfaction with prior

appointed counsel as well as his election to proceed pro se, the court denied the motion

“to appoint another attorney.” Later that day, Christenson changed his mind and agreed

to accept Marchi as counsel rather than continue pro Se.

      At the next hearing on June 21, Marchi told the court that his team could “get

onboard” if reappointed but that Christenson needed to understand Marchi would decide

“legal strategy.” The court reappointed Marchi as counsel. The court told Christenson:

             I won’t go on at length but I will say this is not a decision about
      whether Mr. Marchi and Mr. Christenson enjoy each other. It is to provide
      a competent and adequate legal defense. He is your attorney now. He
      will make strategic decisions. I think he understands concerns that you
      have. He has been trying these types of cases for many many years. I
      am confident you will be in a much better position to provide a vigorous
      defense with his representation.




                                            6
No. 77463-8-1/7


       On the first day of jury selection on June 26, Marchi told the court that

Christenson informed him that he retained Gonzalez as trial counsel but said Gonzalez

was away on vacation. Gonzalez had not filed a notice of appearance or otherwise

communicated with the court or the attorneys in the case. After considering the 11

factors set forth in State v. Hampton, 184 Wash. 2d 656, 361 P.3d 734 (2015), the court

denied Christenson’s request to appoint Gonzalez as private counsel. The court noted

that “we don’t have Mr. Gonzalez here seeking to be appointed.”

       Marchi also told the court that Christenson told him “he may not be competent to

proceed going forward” and requested a competency evaluation. Christenson told

Marchi he had difficulty “understanding the nature of” the trial proceedings, was

“confused,” and had a “hard time” accepting “the reality of his current situation.” The

court asked whether Marchi and the prosecutor had concerns about Christenson’s

competency.

               THE COURT: Is it accurate for me to assume that if prior to that
      time, in your professional judgment, you had concerns about his
       competency, you would have brought that to the attention of the Court?
               MR. MARCH I: Yes, Your Honor.
              THE COURT: Let me hear from the State.
              [PROSECUTOR]: I believe that would be correct, coming from Mr.
      Marchi as well. I do think this is a delay tactic. I would note that Mr.
      Marchi never raised the issue of competency, that I’m aware of, while this
      case was pending. This Court itself has engaged in numerous colloquies
      with the defendant, as Judge Bowman and Judge Berns have the last few
      weeks. It’s quite clear the defendant understood the nature of the
      proceedings, asked pertinent questions, recited to case law.
              I would note that in the briefing that the defendant had provided
      while he was pro se, it was certainly cogent. The arguments, while maybe
      the State didn’t agree in their validity, they certainly made sense and
      demonstrated that he did understand the nature of the proceedings. I
      don’t think there’s any basis for this Court to delay this trial for any
      competency evaluation.




                                            7
 No. 77463-8-1/8

 The court stated that it also “did not have any concerns about Mr. Christenson’s

 competence” based on its observations of him during the proceedings.

         Following a short recess, Marchi told the court that Christenson reported ‘seeing

 things, hearing voices,” and an inability to “focus on his defense” or assist counsel.

 Christenson cited 18 U.S.C.   § 4241, “Determination of Mental Competency To Stand
Trial To Undergo Postrelease Proceedings,” in support of his request for a competency

evaluation. The court denied the request and found Christenson “very competent.”

         [B]ased on not only my own multiple interactions with Mr. Christenson in
         court during the time that he was representing himself pro se, which again
         involved his oral presentations and arguments to me, it also involved
         numerous written submissions to me, so I’m familiar with those.
                I’m also familiar with hearings that he had before Judges Berns and
         Bowman on May9 and May15 and May18... I listened to those     .


        hearings two to three times each, as well as reading a transcript of those
        hearings.
                Based on all this contact that I’ve had with Mr. Christenson, I have
        zero concern about his competence to stand trial. I have considered the
        factors listed in [In re Pers. Restraint of Fleming, 142 Wash. 2d 853, 16 P.3d
610 (2001),] which include, not an exhaustive list, but included the
        defendant’s appearance, demeanor, conduct, personal history to the
        extent I know it, past behavior to the extent I know it, and the medical and
        psychiatric reports to the extent I know it.
                                                   .


                Taking everything together into account, Mr. Christenson has
        presented himself to be very competent. I also note         I spent a good
                                                                           .   .   .


        deal of time interacting with pro se litigants .   .And again, Mr.
                                                               .   .


        Christenson is at the very high end of that spectrum. And I have no doubt,
        based on what I’ve seen, that he is competent to stand trial and interact
        with his attorney, should he choose to do that.

        Following voir dire, the court impanelled the jury on June 29. The court recessed

the trial until July 17.

        Before opening statements on July 17, Marchi moved to withdraw because

Christenson filed a bar complaint against him. Christenson filed a “Motion for New Trial

Lawyer Due to Ineffective Assistance of Counsel/Conflict of Interest” and requested the




                                             8
 No. 77463-8-1/9

 court appoint new counsel. After thoroughly inquiring into the nature of the conflict

 during an hour-long ex parte hearing, the court denied Marchi’s motion to withdraw and

 the motion to appoint a new attorney.

        The State called a number of witnesses to testify during the 12-day jury trial.

 Christenson filed multiple pro se motions and pleadings throughout the trial, including

an 11-page “Supplemental Brief to Motion To Sever Counts” filed August 2 and an 8-

page “Letter for the Record” filed August 7. The Letter for the Record sets forth the

“number of problems I had with Mr. Marchi” and requests “help” with “mental problems.”

       On the final day of the State’s case-in-chief on August 7, Marchi told the court

that Christenson received “a psych evaluation from the Jail and that he was having

severe mental issues in dealing with this case.” Christenson told Marchi that the jail

“Psych Unit” was “recommending some sort of treatment.” Marchi moved to recess the

trial until Christenson “can follow up with mental health treatment at the Jail and get

medication.” The court denied the request.

       [T]here is no reason to delay our proceedings today. I’m basing that on
       the sum of my experience with Mr. Christenson and my close observation
       of him over the last several weeks during trial —he has been following
       along in court, he’s taking notes, he has been consulting with Counsel    —


       and in his continued, cogent, and articulate communications to the Court.

       On August 8, defense called a witness to testify. Marchi told the court

Christenson “is requesting a recess and/or continuance” to obtain psychological

treatment and decide whether to testify. While the court concluded Christenson might

benefit from “seeking psychological help,” it found Christenson competent. After

describing Christenson’s competency in detail, including the “ability to consult with his

attorney” and “a rational and factual understanding of the proceedings against him,” the



                                             9
 No. 77463-8-1110

 court ruled his “competence for trial is [not] in question in the least and a recess would

 be inappropriate.” Christenson did not testify.

           The jury convicted Christenson as charged. By special verdict, the jury found

Christenson guilty of the aggravating factors of deliberate cruelty, the victims were

particularly vulnerable or incapable of resistance, Christenson used his position of trust

to commit the crimes, and an ongoing pattern of abuse.

                                          ANALYSIS
Requests To Appoint Counsel

       Christenson challenges the decision to deny his motions to appoint new counsel,

claiming there was a “complete breakdown” in the attorney-client relationship with

March i.

       “Whether an indigent defendant’s dissatisfaction with his court-appointed counsel

is meritorious and justifies the appointment of new counsel is a matter within the

discretion of the trial court.” State v. Stenson, 132 Wash. 2d 668, 733, 940 P.2d 1239

(1997). A court abuses its discretion when its decision adopts a view that no

reasonable person would take or is based on untenable grounds or untenable reasons.

State v. Sisouvanh, 175 Wash. 2d 607, 623, 290 P.3d 942 (2012).

       The “essential aim” of the Sixth Amendment to the United States Constitution “is

to guarantee an effective advocate for each criminal defendant rather than to ensure

that a defendant will inexorably be represented by the lawyer whom he prefers.” Wheat

v. United States, 486 U.S. 153, 159, 108 5. Ct. 1692, 100 L. Ed. 2d 140 (1988).

However, “[ijf the relationship between lawyer and client completely collapses,” refusal

to substitute counsel violates the defendant’s constitutional right to effective assistance

of counsel. In re Pers. Restraint of Stenson, 142 Wash. 2d 710, 722, 16 P.3d 1(2001).


                                              10
No. 77463-8-1/1 1


       A defendant “who is dissatisfied with appointed counsel must show good cause

to warrant substitution of counsel, such as a conflict of interest, an irreconcilable

conflict, or a complete breakdown in communication between the attorney and the

defendant.” Stenson, 132 Wash. 2d at 734. A general loss of confidence or trust in

defense counsel by itself is not sufficient cause to substitute new counsel. Stenson,
132 Wash. 2d at 734. The defendant and attorney must be “so at odds as to prevent

presentation of an adequate defense.” Stenson, 132 Wash. 2d at 734.

              A disagreement over defense theories and trial strategy does not
       by itself constitute an irreconcilable conflict entitling the defendant to
       substitute counsel because decisions on those matters are properly
       entrusted to defense counsel, not the defendant.

State v. Thompson, 169 Wash. App. 436, 459, 290 P.3d 996 (2012).

       In determining whether the court abused its discretion in concluding there was

not an irreconcilable conflict, we consider (1) the extent of the conflict, (2) the adequacy

of the court’s inquiry, and (3) the timeliness of the motion. Stenson, 142 Wash. 2d at 723-

24. Christenson contends the court erred by denying his numerous requests to

discharge his attorney and obtain new counsel. Christenson does not challenge the

adequacy of the court’s inquiry on any of the rulings. We address each request in turn.

       First Request

      Christenson moved to discharge Marchi on January 9, 2017 but did not provide a

factual basis. Because the motion was inadequate, the court did not abuse its

discretion by not considering Christenson’s request.

      Second Request
      On April 24, 2017, Christenson requested appointment of new counsel. The

record does not indicate a breakdown in communication or irreconcilable conflict



                                             11
 No. 77463-8-1/12


affecting the adequacy of his representation. Christenson disagreed with Marchi

concerning trial strategy and tactics. However, defense counsel has wide latitude to

control trial strategy and tactics. Stenson, 142 Wash. 2d at 733-34. Christenson did not

present any evidence to establish he was unable to communicate with Marchi to such a

degree “as to prevent presentation of [an] adequate defense.” Stenson, 132 Wash. 2d at

734.

       Additionally, Christenson made his second request a month before the scheduled

May 25 trial date. Because Marchi had spent many months preparing for trial, it would

have taken a new attorney a significant amount of time and effort in an already long-

delayed and complicated trial to review more than 2,500 pages of discovery and

interview dozens of State witnesses in order to prepare for trial. Notwithstanding the

amount of significant delay that appointment of new counsel would bring, the record

suggests Christenson would likely disagree on trial strategy or tactics and seek to

discharge new counsel. The court did not abuse its discretion in denying the April 2017

motion.

       Third Request

       On the first day of trial on June 15, 2017, Christenson withdrew his motion to

proceed pro se and requested appointment of new counsel. The court did not abuse its

discretion by denying Christenson’s request and giving him the option of reappointing

Marchi. After a defendant’s valid waiver of counsel, “the trial court is not obligated to

appoint, or reappoint, counsel on the demand of the defendant.” State v. DeWeese,

117 Wash. 2d 369, 379, 816 P.2d 1(1991) (“[A]fter a valid denial of a defendant’s request




                                             12
No. 77463-8-1113

for appointment of substitute counsel, the trial court may require the defendant to

choose between remaining with current counsel or proceeding pro se.’).

       Fourth Request

       The court also did not abuse its discretion by denying Christenson’s motion for

new counsel prior to opening statements on July 17. The court conducted an extensive

inquiry and allowed Christenson and Marchi to state their concerns fully.

       In denying the request, the court found (1) Christenson’s expectations of timely

communications with Marchi did not “adequately recognize the demands of a very busy

and good trial attorney, and the competing demands and time of a trial attorney moving

several cases forward to trial”; (2) Christenson failed to show any material prejudice

concerning Marchi’s preparation; (3) Marchi adequately communicated the State’s plea

offers to Christenson; (4) Christenson’s complaints about Marchi were primarily disputes

“about strategy and tactics”; (5) Christenson created the bar grievance issue himself; (6)

if required, the court and bar association could draft an appropriate protective order that

would prevent privileged information from being used in the proceedings; (7) Marchi

provided “competent, zealous, timely, patient representation”; (8) Christenson “would

have similar disagreements about strategy in trial” if the court “were to appoint yet a

third trial attorney”; (9) “substitution at this point would clearly have an adverse impact

on the proceeding”; (10) Christenson’s case “has been pending for a long time”; and

(11) although Christenson and Marchi do not enjoy working with each other, “an

adequate defense is being pursued and will be presented to the jury.”

       While the record reflects disagreement and frustration between Christenson and

his counsel, the record does not demonstrate a complete breakdown in communication



                                             13
No. 77463-8-1/14


or an irreconcilable conflict that affected the adequacy of representation. The court did

not abuse its discretion in denying Christenson’s motions for new counsel.

Request for Continuance To Retain Private Counsel

          Christenson argues the court violated his Sixth Amendment right to counsel of

choice.

       “As part of the Sixth Amendment right to the assistance of counsel, defendants

with private attorneys generally have the right to the counsel of their choice.” Hampton,
184 Wash. 2d at 662. But this right is not absolute. Hampton, 184 Wash. 2d at 663. A trial

court has “wide latitude in balancing the right to counsel of choice against the needs of

fairness and against the demands of its calendar.” United States v. Gonzalez-Lopez,

548 U.S. 140, 152, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2O06).~ We review the trial

court’s balancing decision for abuse of discretion. Hampton, 184 Wash. 2d at 663.

       Where, as here, appointing new counsel requires a continuance to prepare for

trial, we review the “trial court’s denial of a continuance to determine whether it was ‘so

arbitrary as to violate due process.’” Hampton, 184 Wash. 2d at 663 (quoting Unqar v.

Sarafite, 376 U.S. 575, 589, 84S. Ct. 841, 11 L. Ed. 2d 921 (1964)). In Hampton, the

Washington Supreme Court listed 11 nonexclusive factors trial courts may consider

when balancing a defendant’s right to his choice of counsel, including:

               (1) whether the request came at a point sufficiently in advance of
      trial to permit the trial court to readily adjust its calendar;
               (2) the length of the continuance requested;
               (3) whether the continuance would carry the trial date beyond the
      period specified in the state speedy trial act;
               (4) whether the court had granted previous continuances at the
      defendant’s request;
               (5) whether the continuance would seriously inconvenience the
      witnesses;
      ~ Citation omitted.


                                             14
 No. 77463-8-1/15


               (6) whether the continuance request was made promptly after the
       defendant first became aware of the grounds advanced for discharging his
       or her counsel;
               (7) whether the defendant’s own negligence placed him or her in a
       situation where he or she needed a continuance to obtain new counsel;
               (8) whether the defendant had some legitimate cause for
       dissatisfaction with counsel, even though it fell short of likely incompetent
       representation;
               (9) whether there was a ‘rational basis’ for believing that the
       defendant was seeking to change counsel ‘primarily for the purpose of
       delay’;
               (10) whether the current counsel was prepared to go to trial; [and]
               (11) whether denial of the motion was likely to result in identifiable
       prejudice to the defendant’s case of a material or substantial nature.

Hampton, 184 Wash. 2d at 669-70 (quoting 3      WAYNE   R. LAFAVE   ETAL., CRIMINAL

PROCEDURE    § 11.4(c) at 718-20 (3d ed. 2007)).
       Because the record establishes Gonzalez never appeared in court; never filed a

notice of appearance on Christenson’s behalf; and never contacted appointed counsel,

the prosecutor, or the court, the court did not abuse its discretion by denying the request

for a continuance.

       Nonetheless, the court considered all 11 of the Hampton factors in determining

whether to grant Christenson’s request for a continuance to retain private counsel. The

court found the request did not come at a point sufficiently in advance of trial to permit

the court to adjust its calendar and a continuance would seriously inconvenience over

two dozen witnesses, including some “vulnerable” witnesses, On balance, the court

concluded the factors weighed in favor of denying the request. Based on the record, we

conclude the court did not abuse its discretion.

Request for Competency Evaluation

      Christenson next challenges the court’s denial of his request for a mental health

competency evaluation.


                                            15
 No. 77463-8-1/16

        The due process clause of the Fourteenth Amendment to the United States

 Constitution “prohibits the conviction of a person who is not competent to stand trial.”

 Fleming, 142 Wash. 2d at 861. ‘No incompetent person may be tried, convicted, or

sentenced for the commission of an offense so long as such incapacity continues.”

RCW 10.77.050. RCW 10.77.060(1)(a) states:

       Whenever a defendant has pleaded not guilty by reason of insanity, or
       there is reason to doubt his or her competency, the court on its own
       motion or on the motion of any party shall either appoint or request the
       secretary [of the Department of Social and Health Services] to designate a
       qualified expert or professional person, who shall be approved by the
       prosecuting attorney, to evaluate and report upon the mental condition of
       the defendant.

       The determination of whether a competency evaluation should be ordered is

reviewed for abuse of discretion. State v. Heddrick, 166 Wash. 2d 898, 903, 215 P.3d 201

(2009). The factors courts may consider to determine “whether or not to order a formal

inquiry into the competence of an accused include the ‘defendant’s appearance,

demeanor, conduct, personal and family history, past behavior, medical and psychiatric

reports and the statements of counsel.’   “   Fleming, 142 Wash. 2d at 863 (quoting State v.

Dodd, 70 Wash. 2d 513, 514, 424 P.2d 302 (1967)).

       “A defendant is competent if he has the capacity to understand the nature of the

proceedings against him and to assist in his own defense.” State v. Lord, 117 Wash. 2d
829, 900, 822 P.2d 177 (1991), abrogated on other grounds by State v. Schierman, 192
Wash. 2d 577, 438 P.3d 1063 (2018). “The competency standard for pleading guilty or

waiving right to counsel is the same as the competency standard for standing trial.”

Fleming, 142 Wash. 2d at 862.




                                              16
No. 77463-8-1/17

       Here, the court based its decision on interactions with Christenson over the

course of more than two months of trial proceedings. The court found Christenson had

the “present ability to consult with his attorney with a reasonable degree of rational

understanding and a rational and factual understanding of the proceedings against him.”

The court notes Christenson “has been well groomed,” his appearance “orderly,” his

“demeanor and conduct have been calm and respectful,” “his thinking and arguments

have been cogent,” and “[hje’s been able to track and understand     .   .   .   a line of thinking

or argument.” The record also shows the court granted Christenson’s motion to waive

counsel and proceed pro se for more than a month. Christenson prepared numerous

pro se motions that contained reasoned arguments and case citations. The record

supports the conclusion that the court did not abuse its discretion in denying the request

for a competency evaluation.

      We affirm the convictions.




WE CONCUR:




     ~
       911,
         f
                 “                                  V
                                                         1)
                                                         AJI
                                                         ‘
                                                               I
                                                               P